DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
	The amendments filed August 9, 2022 have been entered.  Claims 15-32 remain pending.  Claims 1-14 have been cancelled. Drawings have been amended.  Claims 15 & 32 have been amended.  Applicant’s amendments to the specification overcome the objections.  

Response to Arguments

Applicant's arguments filed August 9, 2022 have been fully considered but they are moot in view of the new grounds of rejection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  


Claim(s) 15-19, 27, & 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7406376 B2 (Higuchi) in view of US 9384609 B2 (Ricci).  

	Regarding claim 15, Higuchi teaches a method for determining damage which occurs to a vehicle in an event of an accident between the vehicle and a collision partner (column 3 lines 57-63: determines damage based on plastic and elastic deformation pulses), the method comprising: analyzing information about an acceleration profile (Fig. 1 shows an acceleration waveform) of the vehicle which is made available by an acceleration sensor (column 4 line 33-34: ‘a floor G sensor 21’), wherein whether the acceleration profile has at least one sudden change is determined (column 3 lines 57-60: waveforms/profiles have pulses/changes); and generating an output signal which comprises information about damage which has occurred to the vehicle during the accident (Fig. 9 severity determination section 202d, column 8 lines 10-14: a severity determination section sends a signal comprising information about the damage from the accident), on the basis of a number of sudden changes which are detected during the analyzing of the acceleration profile (column 5 lines 5-9: severity determination unit can evaluate multiple peaks/changes).  
	Higuchi does not teach wherein the information about the damage which has occurred to the vehicle comprises at least one of an identification of a damaged component of the vehicle, an identification of a component of the vehicle to be checked, or an identification of a component of the vehicle that may have been affected by the accident.  
Ricci does teach wherein the information about the damage which has occurred to the vehicle comprises at least one of an identification of a damaged component of the vehicle, an identification of a component of the vehicle to be checked, or an identification of a component of the vehicle that may have been affected by the accident (column 65 lines 32-40: keeps track of component health, column 66 line 62- column 67 line 2: health of components is sent to a maintenance facility therefore information about components which have been affected by the accident).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi with the teachings of Ricci.  One would have added to the damage assessment method using analysis of accelerations of Higuchi with the diagnosis method of Ricci.  The motivation would have been to enable sending a more immediate, accurate and complete assessment of the vehicle damage at the time of the accident for both repair and insurance purposes.  

Regarding claim 16, Higuchi in view of Ricci teaches the method according to claim 15.  
Higuchi further teaches wherein the output signal comprises information about rigid areas of the vehicle which are affected by the accident (column 3 lines 59-63: information about the plastic deformation is information about rigid areas of the vehicle), and the information about the affected rigid areas is determined on the basis of a number of sudden changes (Para 0236: Fig. 1 shows graphs with multiple peaks/(sudden changes), column 3 lines 3-4: “Peaks that indicate a structural characteristic of a vehicle appears in each waveform”) which are determined in the analysis of the acceleration profile (column 7 lines 30-31: plastic deformation pulse (which contains information about the affected rigid areas) is sent to the severity determination section).  

Regarding claim 17, Higuchi in view of Ricci teaches the method according to claim 15.  
Higuchi further teaches wherein the acceleration profile comprises information about the acceleration of a center of gravity of the vehicle (column 8 lines 51-56: the acceleration sensor is attached to the car and away from the sections that are deformed, therefore it measures the acceleration of the center of mass of the car).  

Regarding claim 18, Higuchi in view of Ricci teaches the method according to claim 15.  
Higuchi further teaches further comprising: receiving a time signal which comprises information about a time period for which the acceleration profile is to be analyzed (column 5 lines 11-19: when a plastic pulse is detected a time interval is selected which contains the acceleration waveform/profile which is then to be analyzed by the elastic deformation pulse detection section).  

Regarding claim 19, Higuchi in view of Ricci teaches the method according to claim 18.  
Higuchi further teaches further comprising: receiving a detection signal which comprises information about detection of an accident of the vehicle (column 7 lines 40-48: actuation signal indicates that the system has detected an accident ), wherein the analyzing of the acceleration profile is carried out on the basis of the reception of the detection signal (Fig. 9 collision is determined to have happened by ‘collision determination 202a’ and further analysis of the waveform is done by ‘severity determination 202d’).  

Regarding claim 27, Higuchi in view of Ricci teaches the method according to claim 15.  
Higuchi further teaches further comprising: receiving a detection signal which comprises information about detection of an accident of the vehicle, wherein the analyzing of the acceleration profile is carried out on the basis of the reception of the detection signal (Fig. 1 shows an acceleration waveform).  

Regarding claim 32, Higuchi teaches a vehicle, comprising: a controller operatively configured to execute processing (column 4 lines 29-35: there is a ‘control unit (ECU) 2’) to: analyze information about an acceleration profile (Fig. 1 shows an acceleration waveform) of the vehicle which is made available by an acceleration sensor (column 4 line 33-34: ‘a floor G sensor 21’), wherein whether the acceleration profile has at least one sudden change is determined (column 1 lines 65-67: the acceleration profile shows a change where the elastic deformation pulse starts); generate an output signal which comprises information about damage which has occurred to the vehicle during the accident (Fig. 9 severity determination section 202d, column 8 lines 10-14: a severity determination section sends a signal comprising information about the damage from the accident), on the basis of a number of sudden changes which are detected during the analyzing of the acceleration profile (column 5 lines 5-9: severity determination unit can evaluate multiple peaks/changes).  
Higuchi does not teach wherein the information about the damage which has occurred to the vehicle comprises at least one of an identification of a damaged component of the vehicle, an identification of a component of the vehicle to be checked, or an identification of a component of the vehicle that may have been affected by the accident.  
Ricci teaches wherein the information about the damage which has occurred to the vehicle comprises at least one of an identification of a damaged component of the vehicle, an identification of a component of the vehicle to be checked, or an identification of a component of the vehicle that may have been affected by the accident (column 65 lines 32-40: keeps track of component health, column 66 line 62- column 67 line 2: health of components is sent to a maintenance facility therefore information about components which have been affected by the accident).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the device taught by Higuchi with the teachings of Ricci.  One would have added to the damage assessment system using analysis of accelerations of Higuchi with the diagnosis system of Ricci.  The motivation would have been to enable sending a more immediate, accurate and complete assessment of the vehicle damage at the time of the accident for both repair and insurance purposes.  

Claim(s) 20-21, 28-29, & 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7406376 B2 (Higuchi) in view of US 9384609 B2 (Ricci) in view of US 20030176959 A1 (Breed).  

Regarding claim 20, Higuchi in view of Ricci teaches the method according to claim 19.  
Higuchi further comprising: generating an impact signal which comprises information about a severity of an impact of the accident between the vehicle and the collision partner (column 3 lines 11-13: speed is used to determine severity and based on that determination a signal is sent to activate an airbag), wherein the impact signal is generated on the basis of information about an overall mass of the vehicle (impact signal is based on the acceleration waveform and since F=ma and m is a characteristic of the vehicle (and incorporated into the calibration of the system) it follows that F and a are interchangeable).  
Neither Higuchi nor Ricci teach as information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner.  
Breed teaches information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner (para 0167: system can recognize other vehicles run pattern recognition algorithms which would then identify the other vehicle which would then provide information on the other vehicles mass).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci with the teachings of Breed. One would have added to the energy determination method of the driver’s car (as taught by Higuchi) the recognition functionality (of other vehicles) taught by Breed. The total energy dissipated in the crash is                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                ⃑
                                            
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , so to determine the damage done to the vehicle information about the masses and the velocities of both vehicles would be necessary.

Regarding claim 21, Higuchi in view of Ricci in view of Breed teaches the method according to claim 20.  
Neither Higuchi nor Ricci teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle.  
Breed does teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle.  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci with the teachings of Breed. One would have added the damage location detecting ability of Breed to the overall accident detection method of Higuchi. The total damage of the vehicle would include information about which components of the vehicle had been damaged and this would be necessary to determine potential crash scenarios as well as to determine which components had been damaged.

Regarding claim 28, Higuchi in view of Ricci teaches the method according to claim 15.  
Higuchi further teaches further comprising: generating an impact signal which comprises information about a severity of an impact of the accident between the vehicle and the collision partner (column 3 lines 11-13: speed is used to determine severity and based on that determination a signal is sent to activate an airbag), wherein the impact signal is generated on the basis of information about an overall mass of the vehicle (impact signal is based on the acceleration waveform and since F=ma and m is a characteristic of the vehicle (and incorporated into the calibration of the system) it follows that F and a are interchangeable).  
Neither Higuchi nor Ricci does teach information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner.  
Breed does teach information about a mass of the collision partner and information about, in each case, an initial speed of the vehicle and of the collision partner (para 0167: system can recognize other vehicles run pattern recognition algorithms which would then identify the other vehicle which would then provide information on the other vehicles mass).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci with the teachings of Breed. One would have added to the energy determination method of the driver’s car (as taught by Higuchi) the recognition functionality (of other vehicles) taught by Breed. The total energy dissipated in the crash is                         
                            
                                
                                    ∑
                                    
                                        i
                                    
                                
                                
                                    m
                                    
                                        
                                            
                                                
                                                    v
                                                
                                                ⃑
                                            
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    , so to determine the damage done to the vehicle information about the masses and the velocities of both vehicles would be necessary.

Regarding claim 29, Higuchi in view of Ricci teaches the method according to claim 15.  
Neither Higuchi nor Ricci teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle.  
Breed does teach further comprising: generating an impact point signal which comprises information about a position and/or the magnitude of an impact point between the vehicle and the collision partner on the vehicle (para 0313: the point of impact can be determined with or without site specific sensors by taking into account the characteristics of the impact point/ crush zone because the deceleration is less if the crush zone takes less force to be crushed).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci with the teachings of Breed. One would have added to the overall accident detection method of Higuchi the damage location detecting ability of Breed. The total damage of the vehicle would include information about which components of the vehicle had been damaged and this would be necessary to determine potential crash scenarios as well as to determine which components had been damaged.

Regarding claim 31, Higuchi in view of Ricci teaches the method according to claim 15.  
Neither Higuchi nor Ricci teach further comprising a machine learning method.
Breed does teach further comprising a machine learning method (para 0051: Breed teaches using a neural network).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci with the teachings of Breed. One would have combined the crash detection system of Higuchi with the signal recognition and pattern matching of Breed. The motivation would have been to more accurately determine the pattern of damage a vehicle would get as a result of an accident.

Claim(s) 22-26, & 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7406376 B2 (Higuchi) in view of US 9384609 B2 (Ricci) in view of US 20030176959 A1 (Breed) in further view of DE 10354035 A1 (Azarkevitch).  

Regarding claim 22, Higuchi in view of Ricci in view of Breed teaches the method according to claim 21.  
Neither Higuchi nor Ricci nor Breed teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal.  
Azarkevitch does teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal (Disclosure para 20: the system can optically detect another vehicle and look up a mass for that vehicle which is used for determining the potential magnitude of a collision).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci in view of Breed with the teachings of Azarkevitch. One would have modified the collision detection system of Higuchi in view in view of Ricci in view of Breed with the object identification method of Azarkevitch. The motivation would have been to better determine the severity and type of damage that an accident would cause by incorporating information about the other vehicle.

Regarding claim 23, Higuchi in view of Ricci in view of Breed in further view of Azarkevitch teaches the method according to claim 22.  
Neither Higuchi nor Ricci nor Breed teach further comprising: generating a mass signal which comprises information about the mass of the collision partner, wherein the mass signal is generated on the basis of a comparison of a dimension of the collision partner with information about a multiplicity of dimensions to which a mass is assigned in each case.  
Azarkevitch further teaches further comprising: generating a mass signal which comprises information about the mass of the collision partner, wherein the mass signal is generated on the basis of a comparison of a dimension of the collision partner with information about a multiplicity of dimensions to which a mass is assigned in each case (Disclosure para 8: uses determined dimensions to look up in a database a record which contains a mass for that vehicle).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci in view of Breed with the teachings of Azarkevitch. One would modify the collision detection system of Higuchi in view of Ricci in view of Breed with the database method of Azarkevitch. The motivation would be to accurately determine the masses and velocities of all the vehicles in the collision which would enable a more accurate determination of the damage the car would sustain.

Regarding claim 24, Higuchi in view of Ricci in view of Breed in further view of Azarkevitch teaches the method according to claim 23.  
Neither Higuchi nor Ricci nor Azarkevitch further teach further comprising: generating a component signal which comprises information about affected components of the vehicle, on the basis of: (i) reception of a storage signal which comprises information about components of the vehicle and their position in the vehicle and/or at least one rigid area assigned to the component, and (ii) comparison of the information of the storage signal with the information of the output signal about the affected storage areas and/or the information of the impact point signal about a position of the impact point.  
Breed does further teach further comprising: generating a component signal which comprises information about affected components of the vehicle, on the basis of: (i) reception of a storage signal which comprises information about components of the vehicle and their position in the vehicle and/or at least one rigid area assigned to the component, and (ii) comparison of the information of the storage signal with the information of the output signal about the affected storage areas and/or the information of the impact point signal about a position of the impact point (para 0088: crush zone sensors collect information about how much the crush zones have been crushed).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci in view of Breed in view of Azarkevitch with the further teachings of Breed. One would modify the collision detection system of Higuchi with the location specific damage detection system of Breed. The motivation would have been to enable the determination of which specific parts of the vehicle had been damaged.

Regarding claim 25, Higuchi in view of Ricci in view of Breed in further view of Azarkevitch teaches the method according to claim 24.  
Higuchi additionally teaches wherein the generation of the component signal is also carried out on the basis of information about the size of the impact point and/or the information of the impact signal about the severity of the impact of the accident between the vehicle and the collision partner (column 2 lines 1-3: the severity of the crash can be determined by the sizes of the plastic and elastic deformation pulses).  

Regarding claim 26, Higuchi in view of Ricci in view of Breed in further view of Azarkevitch teaches the method according to claim 24.  
Neither Higuchi nor Ricci nor Azarkevitch further teach further comprising: receiving a sensor signal which comprises information which is made available by at least one other sensor than the sensor which makes available the information about the acceleration profile, and/or receiving an accident data storage signal which comprises information about accident data from at least one simulation, a trial and/or at least one preceding accident of the vehicle and/or at least one other vehicle, wherein the accident data items are respectively assigned a damage pattern; comparing the information of the sensor signal, the information about the affected rigid areas and/or the information about the severity of the impact with the information of the storage signal, wherein the component signal is generated on the basis of the damage pattern which is assigned to the comparison of the information of the sensor signal, of the information about the affected rigid areas and/or of the information about the severity of the impact.  
Breed does teach further comprising: receiving a sensor signal which comprises information which is made available by at least one other sensor than the sensor which makes available the information about the acceleration profile (para 0082: there is a crush sensor for determining a specific amount of damage to a specific region), and/or receiving an accident data storage signal which comprises information about accident data from at least one simulation (para 0189: they used a simulated deer), a trial and/or at least one preceding accident of the vehicle and/or at least one other vehicle (para 0183: they included a car to car collision in their data for sensor calibration), wherein the accident data items are respectively assigned a damage pattern (para 0173: vehicle and dummies are “fully instrumented” means that the tests are collecting patterns of damage); comparing the information of the sensor signal, the information about the affected rigid areas and/or the information about the severity of the impact with the information of the storage signal, wherein the component signal is generated on the basis of the damage pattern which is assigned to the comparison of the information of the sensor signal, of the information about the affected rigid areas and/or of the information about the severity of the impact (para 0173: they use a neural network to train their algorithm on various “fully instrumented scenarios so when the system operates it’s comparing the data from an actual accident against the data from the training of the neural network).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci in view of Breed in view of Azarkevitch with the further teachings of Breed. One would modify the accident detection system of Higuchi with the neural network trained model of Breed. The motivation would have been to enable the system to more accurately interpret a larger set of data and thereby better predict the outcome of an accident.

Regarding claim 30, Higuchi in view of Ricci teaches the method according to claim 15.  
Neither Higuchi nor Ricci nor Breed teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal.  
Azarkevitch does teach further comprising: generating a vehicle mass signal which comprises information about the overall mass of the vehicle, wherein the vehicle mass signal is generated on the basis of information about the mass of the vehicle and information of at least one sensor signal (Disclosure para 20: the system can optically detect another vehicle and look up a mass for that vehicle which is used for determining the potential magnitude of a collision).  
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the claimed invention to have modified the method taught by Higuchi in view of Ricci in view of Breed with the teachings of Azarkevitch. One would have modified the collision detection system of Higuchi in view of Breed with the object identification method of Azarkevitch. The motivation would have been to better determine the severity and type of damage that an accident would cause by incorporating information about the other vehicle.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2858                                                                                                                                                                                              

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2858